DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-3, 5-15 are currently pending.  Group I of claims 1-12 of a compound was elected and the species where L is O reading on claims 1-9 is also elected in the response filed on 04/09/2021. Claims 10-15 have been withdrawn. Claims 1-3, 5-9 are currently under examination. This office action is in response to the amendment filed on 09/07/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2013/0017484 A1).
Concerning claim 1, 5, 7 Hasegawa teaches a compound having a structure of (paragraph 0035)

    PNG
    media_image1.png
    216
    97
    media_image1.png
    Greyscale

Where R1 is hydrogen, fluorine, methyl or trifluoromethyl, R2 is an acid labile group and k1 is 0 or 1. 
The acid labile group of R2 is indicated to be capable of being a tertiary alkyl group of preferably 4 to 15 carbon atoms (paragraph 0036) and examples of this group include tert butyl and tert amyl groups (paragraph 0040) which are branched alkyl groups having 4 and 5 carbon atoms.  This provides 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Hasegawa further teaches examples of the compounds having structures of (paragraph 0047)

    PNG
    media_image2.png
    300
    373
    media_image2.png
    Greyscale

Which differ from the claimed compound in that the R1 group is not explicitly a methyl group and that the acid liable group is an ether group instead of a branched or linear alkyl group having from 1-6 carbon atoms. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary compounds of Hasegawa to have an R1 methyl group and to have a alkyl acid liable group having the claimed number of carbon atoms to give the claimed compound because Hasegawa teaches that R1 can be a methyl group and that the acid liable group can be a branched alkyl group having an overlapping range with the claimed number of carbon atoms. 
Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2013/0017484 A1) as is evidenced by  Xu (Xu et al “ Samarium diiodide induced asymmetric synthesis of Y-butyrolactone using chiral auxiliaries derived from isosorbide and isomannide”, Chinese journal of Chemistry vol 16 no 6 1998 pages 561-564; listed on IDS filed on 01/02/2020).
Concerning claims 6, 8-9 Hasegawa renders the compound of claim 1 obvious as is indicatd above. Hasegawa does not particularly teach the specific chirality or each of the chemical bonds of the compound. 
Hasegawa does however teaches that the compound is preferably made from isosorbide which has a structure of 1,4:3,6-dianhydro D sorbitol (paragraph 0050) indicating that the compound has a particular chirality. 
Xu provides evidence that isosorbide has a particular structure of 
(pg 562 paragraph 1 Scheme 1)

 
    PNG
    media_image3.png
    132
    122
    media_image3.png
    Greyscale
. 
The chirality of these bonds would not be altered by the method of making used by Hasegawa. 
As such the obvious compound of Hasegawa indicated in the argument of claim 1 above, made from isosorbide would have to have a structure which corresponds to one of formula Ia or Ib for claim 6 or formula IIa or IIb for claims 8-9. As such the compound of Hasegawa indicated in the discussion of claim 1 above would have the claimed chemical structure. 
5.	Claim 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xu (Xu et al “ Samarium diiodide induced asymmetric synthesis of Y-butyrolactone using chiral auxiliaries derived from isosorbide and isomannide”, Chinese journal of Chemistry vol 16 no 6 1998 pages 561-564; listed on IDS filed on 01/02/2020) in view of Hasegawa (US 2013/0017484 A1).
Concerning claim 1-5, 7 Xu teaches a compound having a structure of (pg 563 Table 1 example 4-5)

    PNG
    media_image4.png
    132
    208
    media_image4.png
    Greyscale
. 
This compound is similar to the claimed compound and have the claimed groups of R1 is a C1 alkyl group and L is O but differs from the claimed compound to the claimed compound in that R2 is hydrogen and not methyl.  Xu indicates that the compound is an acrylate derived from isosorbide and isomannide with acetophonone induced by samarium diiodide (pg 562 paragraph 1). The claimed compound would have a structure which the same as a methacrylate of the indicated isosorbide or isomannide. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). 
Acrylate and methacrylate compounds are well known to be very similar to one another and in particular the term (meth)acrylate is a well known term used to indicate that a compound can be either of an acrylate or a methacrylate. 
Hasegawa is drawn to compounds that are made from isosorbide or isomanide (paragraph 0050) and teaches a compound having a structure of (paragraph 0035)

    PNG
    media_image1.png
    216
    97
    media_image1.png
    Greyscale

Where R1 is hydrogen, fluorine, methyl or trifluoromethyl, R2 is an acid labile group and k1 is 0 or 1. 
The acid labile group of R2 is indicated to be capable of being alkyl group of preferably 4 to 15 carbon atoms (paragraph 0036). 
Hasegawa further teaches examples of the compounds having structures of (paragraph 0047)

    PNG
    media_image2.png
    300
    373
    media_image2.png
    Greyscale

As such the indication of the R1 group of Hasegawa indicates that acrylate and methacrylate derivatives of isosorbide or isomanide are recognized as alternatives to one another and as such would have very close structural similarities and similar utilities. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the acrylate compound of Xu to change the acrylate group to a methacrylate group to give the claimed compound because the groups have very close structural similarities and similar utilities as is indicated by their use as alternatives to one another in Hasegawa. 
Concerning claim 6 and 8 the particular example of Xu does not specifically indicate the dashed wedged conformation of the indicated structure.  
Xu does indicate that the compound is an acrylate derived from isosorbide and isomannide with acetophonoe induced by samarium diiodide (pg 562 paragraph 1). The isosorbide and isomannide are indicated to have a structures of (pg 562 paragraph 1 Scheme 1)

    PNG
    media_image5.png
    152
    275
    media_image5.png
    Greyscale

Further Xu indicates that the methyl protected C5 hydroxyl group can be in either the endo or exo position (pg 562 paragraph 2 and pg 563 Table 1 examples 4-5) indicating that two separate isomers of the compound. 
If the indicated acrylate compound are made from isosorbide then this would result in compounds of Ib/IIb since the 5 position hydroxyl group is indicated to be methyl protected (structure indicated above indicates which carbon atom is in the 5 position and indicates all of the conformations of the compounds which are used to make the indicated acrylate compounds) and have the methyl ether group and if the compound is made from isomannide then this would result in compound Id/ IId.  
Applicants specification indicates that the claimed compounds can be derivatives of isosorbide, or isomanide (applicants specification pg 4 lines 5-10). 
As such the compounds of Xu in view of Hasegawa would teach at least one of the particularly claimed configurations and therefor the claimed limitations have been met. 
Concerning claim 9 Xu does not explicitly teach that the compound has a structure of IIa or IIb or a mixture there of.   However Xu does indicate that the compound can be made from isosorbide having a structure of (pg 562 paragraph 1 Scheme 1)


    PNG
    media_image3.png
    132
    122
    media_image3.png
    Greyscale

and further indicates that the that the methyl protected hydroxyl group is at the C5 position (pg 562 paragraph 2 and pg 563 Table 1 examples 4-5).   
As such the compound made from Isosorbide indicated by Xu would have a structure which corresponds to that of the claimed structure IIb of 

    PNG
    media_image6.png
    279
    351
    media_image6.png
    Greyscale
. 
As such the compound of Xu in view of Hasegawa would meet the claimed limitations. 

Response to Arguments
6.	Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Xu that the newly claimed formula which has R2 as a methyl is not anticipated by Xu because all cited derivatives from Xu have a hydrogen atom in the position R2.

As such the rejection of Xu in view of Hasagawa is maintained. 
                                                                                   Conclusion
7.	 Claims 1-3, 5-9 are rejected.  No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763 

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763